DETAILED ACTION

Claims 2-4, and 6-10 are allowed over the prior art of the record.

Reasons for Allowance
Sakai, (U.S. Publication Number 201000077870), represent the best art of the record.  However, in view of the amendment filed on 7/28/22, Sakai, fails to teach or suggest all the limitations of independent all claims.
	Sakai presents a torque detector with an output side cylinder which is provided with a reference slit, and an input side cylinder which is provided with a first detection slit and a second detection slit, which overlap the reference slit.  Magnetic flux is applied from the inner side of the input side cylinder by a first drive coil and a second drive coil, a measuring circuit detects a phase difference between a phase of a detection signal for detecting the magnetic flux by a first detection coil and a phase of a detection signal for detecting the magnetic flux by a second detection coil and based on the phase difference, a torsion amount of the torsion bar is calculated. The directions of the magnetic flux generated by the first drive coil and second drive coil are opposite to each other.
	Therefore, in terms of claimed invention Sakai discloses a torque sensor with  a first and second magnetic sensors each including an excitation, and a detection coil to which alternating current is induced due to the AC (see also paragraph 0055), magnetism flowing in a measurement target, an excitation/drive circuit (see paragraph 0016), that applies a first excitation voltage to the excitation coil and applies a second excitation voltage (see, for example, claim 1), to the excitation coil of the second magnetostrictive sensor, the second excitation voltage having a phase or a waveform different from the first excitation voltage (see paragraph 0090); and a detection circuit that includes a first detector that performs synchronous detection of current flowing in the detection coil of the first sensor and performs synchronous current detection,
	However, Sakai, fails to teach the excitation circuit includes a frequency modulation unit with excitation voltages with different frequencies, or a phase modulation unit providing first and second excitation voltages having  different  phases.  Sakai also fails to show a Page 2 of 10Application No. 17/008,838Attorney Docket No. 029118.PD739US frequency modulation amount setting, and a phase modulation amount setting unit, and the frequency difference or the phase difference between the first excitation voltage and the second excitation voltage is set with an output signal of the frequency modulation unit or the phase modulation unit applied as the second excitation voltage.  Sakai, fails to teach a display with  a display mode selection unit and an arithmetic processing unit that executes arithmetic processing based on the display mode selected; and an image display unit that displays an arithmetic result obtained by the arithmetic processing unit as an image.
	Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of the stress distribution measurement device as presented in the independent claims 2-4, and 6-8.   Major emphasis is being placed upon the provision of the specifics of frequency modulation unit, phase modulation unit, display mode selection unit and arithmetic processing unit as mentioned above, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, August 11, 2022